                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:20-CV-657-BO


PHILIPS NORTH AMERICA LLC,                     )
                Plaintiff,                     )
                                               )
V.                                             )                     ORDER
                                               )
MARTIN LITTLE                                  )
                        Defendant.             )


          This cause comes before the Court on defendant' s motion to dismiss the complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Plaintiff has responded,

defendant has replied, and the matter is ripe for ruling. For the reasons that follow, the motion is

denied.

                                          BACKGROUND

          Plaintiff instituted this action by filing a complaint on December 4, 2020. [DE l].

Plaintiffs complaint alleges claims for breach of contract, violation of the Defend Trade Secrets

Act, 18 U.S.C. § 1836, violation of the North Carolina Trade Secrets Protection Act, N.C. Gen.

Stat. § 66-152, fraud, and unfair and deceptive trade practices in violation of N.C. Gen. Stat. §

75-1.1. Plaintiff seeks as relief, inter alia, a permanent injunction and an order requiring an

accounting and return of all of its property in defendant' s possession, including confidential and

trade secret information, as well as a permanent injunction and order requiring an accounting and

return of all of its property which defendant has disclosed to any third party, including but not

limited to confidential and trade secret information.

          Plaintiff develops, sells, supports, maintains, and services medical imaging systems such

as X-ray machines that are used in hospitals and medical centers. Plaintiffs medical equipment
is run by proprietary software developed and owned by plaintiff which is described in internal

documents and software to be used for servicing, troubleshooting, and configuring the

equipment. Plaintiff considers this documentation to be confidential, trade secret information.

       Defendant was employed by plaintiff as a Field Service Engineer 3. Defendant was

responsible for servicing interventional X-ray and image-guided therapy systems. In order to

perform his duties, defendant had access to plaintiff's internal information and service tools. On

February 10, 2012, defendant executed an Employee Ethics and Intellectual Property Agreement

required by plaintiff in order to protect its proprietary information. Defendant agreed not to use,

publish, or disclose secret or confidential information of plaintiff's while he was employed by

plaintiff or afterward. Defendant further agreed to follow plaintiff's Simply Right Handbook,

which notifies employees of their confidentiality obligations. Defendant was also trained on data

privacy, information security, and the importance of protecting plaintiff's trade secret and

confidential information.

       Plaintiff alleges that while he was employed by plaintiff defendant acted as a consultant

to a competitor of plaintiff and that he failed to disclose this conflict of interest to plaintiff.

Plaintiff alleges that defendant used his personal email account to disclose plaintiff's internal and

proprietary documents to unauthorized third parties although he denied doing so. Defendant

ultimately resigned after he was confronted by plaintiff regarding the conduct alleged in the

complaint.

                                          DISCUSSION

       Defendant has moved to dismiss each of plaintiff's claims pursuant to Rule 12(b)(6).

Defendant argues that plaintiff's breach of contract claim fails due to lack of consideration, that

plaintiff's allegations fail to satisfy the Defend Trade Secrets Act and Trade Secrets Protection



                                                 2
Act pleading standards, that plaintiffs fraud claim fails as defendant's alleged statements did not

deceive plaintiff and there was no reasonable reliance, and that plaintiffs unfair and deceptive

trade practices claim fails as it is predicated on deficient misappropriation and fraud claims.

       A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. Papasan v. Allain,

478 U.S. 265, 283 (1986). When acting on a motion to dismiss under Rule 12(b)(6), "the court

should accept as true all well-pleaded allegations and should view the complaint in a light most

favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.1993). A

complaint must allege enough facts to state a claim for relief that is facially plausible. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means that the facts

pled "allow[] the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged," and mere recitals of the elements of a cause of action supported by

conclusory statements do not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint

must be dismissed if the factual allegations do not nudge the plaintiffs claims "across the line

from conceivable to plausible." Twombly, 550 U.S. at 570.

       The Court has considered plaintiffs complaint in light of the applicable standard and

concludes that plaintiff has stated facially plausible claims for relief. The arguments made by

defendant that do not go to the adequacy of the pleading are better considered at the summary

judgment stage on a fully developed record. The complaint will not be dismissed.

                                          CONCLUSION

       For the foregoing reasons, defendant's motion to dismiss [DE 14] is DENIED.


SO ORDERED, this     llday of June, 2021.
                                              UNITED STATES DISTRICT JUDGE


                                                 3
